               Case 2:19-bk-57676                  Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                                 Desc Main
                                                               Document     Page 1 of 50


Fill m this mformat1on to ident1fy your case:


United States Bankruptcy Court for the:
                                                                                                                           �H EO
SOUTHERN DISTRICT OF OHIO                                                                                          1.19 NOV 27 PH 3: 49
Case number (if known)         ______                                         Chapter you are filing under:

                                                                              • Chapter 7

                                                                              D Chapter 11

                                                                              D Chapter 12

                                                                              D Chapter 13                                    D Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



           Identify Yourself


                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Valerie
     your government-issued        First name                                                       First name
     picture identification (for
      example, your driver's
                                   A
      license or passport).
                                   Middle name                                                      Middle name

      Bring your picture
                                   Easter
      identification to your
                                   Last name and Suffix (Sr., Jr., II, Ill)                         Last name and Suffix (Sr., Jr., II, Ill)
     meeting with the trustee.




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.




3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1692
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                              page 1
                Case 2:19-bk-57676              Doc 1         Filed 11/27/19 Entered 11/27/19 15:58:42                               Desc Main
                                                              Document     Page 2 of 50
Debtor 1   Valerie A Easter                                                                            Case number (it known)




                                 About Debtor 1 :                                               About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      • I have not used any business name or EINs.                   D I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                               Business name(s)
     doing business as names

                                 EINs                                                           EINs




5.   Where you live                                                                             If Debtor 2 lives at a different address:


                                 190 Nicholas Drive
                                 Circleville, OH 43113
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code


                                 Pickaway
                                 County                                                         County


                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any      in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                        mailing address.




                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code



------------- ------- ------ ------




6.   Why you are choosing        Check one:                                                     Check one:
     this district to file for
     bankruptcy                  •                                                              D                       180 days before filing this petition, I
                                        Over the last   180 days before filing this petition,           Over the last
                                        I have lived in this district longer than in any                have lived in this district longer than in any other
                                        other district.                                                 district.


                                 D      I have another reason.                                  D       I have another reason.
                                        Explain. (See   28 U.S.C. § 1408.)                              Explain. (See   28 U.S.C. § 1408.)




Official Form   101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                     page   2
              Case 2:19-bk-57676                 Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                Desc Main
                                                              Document     Page 3 of 50
Debtor 1    Valerie A Easter                                                                              Case number (if known)




           Tell the Court About Your Bankruptcy Case

7.    The chapter of the          Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                  • Chapter 7

                                  D Chapter 11

                                  D Chapter 12

                                  D Chapter 13


-----�������- -������




8.    How you will pay the fee    •   I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                     �about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                   11
                                      order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                      a pre-printed address.

                                  IJ     I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).

                                  D      I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                        applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                        the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.




9.    Have you filed for
                                  •No.
      bankruptcy within the
      last 8 years?               DYes.

                                              District                                  When                            Case number

                                              District                                  When                            Case number

                                              District   ----�------�-
                                                                                        When                            Case number




10.   Are any bankruptcy
                                  •No
      cases pending or being
      filed by a spouse who is    DYes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?

                                              Debtor                                                                   Relationship to you

                                              District                                  When                           Case number, if known

                                              Debtor                                                                   Relationship to you

                                              District                                  When                           Case number, if known




11.   Do you rent your            DNo.         Go to line 12.
      residence?
                                               Has your landlord obtained an eviction judgment against you?
                                  •Yes.

                                               •         No. Go to line 12.


                                               D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.


                               -----    -
                                        ----------- ----                      --   -- --�--      ---- --------- -�����




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
               Case 2:19-bk-57676                Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                    Desc Main
                                                              Document     Page 4 of 50
Debtor 1     Valerie A Easter                                                                                    Case number (if known)




            Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor
      of any full- or part-time     • No.       Go to Part4.
      business?

                                    DYes.       Name and location of business

      A sole proprietorship is a
      business you operate as                   Name of business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
                                                Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                      Check the appropriate box to describe your business:

                                                 D      Health Care Business (as defined in 11 U.S.C.        §   101(27A))

                                                 D      Single Asset Real Estate (as defined in 11 U.S.C.         §   101(51B))

                                                 D      Stockbroker (as defined in 11 U.S.C.    §   101(53A))

                                                D       Commodity Broker (as defined in 11 U.S.C.       §   101(6))

                                                D       None of the above


13.   Are you filing under          If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are       operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you a small business          in 11 U.S.C.1116(1)(B).
      debtor?
                                                I am not filing under Chapter 11.
                                    • No.
      For a definition of small
      business debtor, see 11
                                    DNo.        I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
      U.S.C. § 101(510).
                                                Code.


                                    DYes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.



            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any
                                    • No.
      property that poses or is
      alleged to pose a threat      DYes.
      of imminent and                         What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                     If immediate attention is
      immediate attention?                    needed, why is it needed?


      For example, do you own
      perishable goods, or
      livestock that must be fed,             Where is the property?
      or a building that needs
      urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 page4
              Case 2:19-bk-57676                    Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                             Desc Main
                                                                 Document     Page 5 of 50
Debtor 1     Valerie A Easter                                                                            Case number (it known)
                                                                                                                                    ----------




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1 :                                              About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether          You must check one:                                           You must check one:
      you have received a             •   I received a briefing from an approved credit             D   I received a briefing from an approved credit
      briefing about credit               counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                          certificate of completion.                                    completion.
      The law requires that you
      receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
      credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
      you file for bankruptcy.
      You must truthfully check       D   I received a briefing from an approved credit             D   I received a briefing from an approved credit
      one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
      so, you are not eligible to         a certificate of completion.                                  of completion.
      file.
                                          Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
      If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
                                          payment plan, if any.                                         any.
      can dismiss your case, you
      will lose whatever filing fee
      you paid, and your              D   I certify that I asked for credit counseling              D   I certify that I asked for credit counseling services
      creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
      collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                          days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                          circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                          of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                          To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                          requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                          what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                          you were unable to obtain it before you filed for             circumstances required you to file this case.
                                          bankruptcy, and what exigent circumstances
                                          required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                          Your case may be dismissed if the court is                    filed for bankruptcy.
                                          dissatisfied with your reasons for not receiving a
                                          briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                          If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                          still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                          You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                          agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                          developed, if any. If you do not do so, your case
                                                                                                        Any extension of the 30-day deadline is granted only for
                                          may be dismissed.
                                                                                                        cause and is limited to a maximum of 15 days.
                                          Any extension of the 30-day deadline is granted
                                          only for cause and is limited to a maximum of 15
                                          days.
                                      D   I am not required to receive a briefing about             D   I am not required to receive a briefing about credit
                                          credit counseling because of:                                 counseling because of:

                                          D       Incapacity.                                           D      Incapacity.
                                                  I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                                  that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                                  making rational decisions about finances.                    decisions about finances.


                                          D       Disability.                                           D      Disability.
                                                  My physical disability causes me to be                       My physical disability causes me to be unable to
                                                  unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                  by phone, or through the internet, even after I              through the internet. even after I reasonably tried to
                                                  reasonably tried to do so.                                   do so.


                                          D       Active duty.                                          D      Active duty.
                                                  I am currently on active military duty in a                  I am currently on active military duty in a military
                                                  military combat zone.                                        combat zone.

                                          If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                          briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                          motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
              Case 2:19-bk-57676                Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                  Desc Main
                                                             Document     Page 6 of 50
Debtor 1    Valerie A Easter                                                                               Case number (if known)

           AnswerThese Questions for Reporting Purposes

16.   What kind of debts do       16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
      you have?                              individual primarily for a personal, family, or household purpose."

                                             0 No. Go to line 16b.

                                             •Yes. Go to line 17.
                                  16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.

                                             0 No. Go to line 16c.

                                             0 Yes. Go to line 17.
                                  16c.       State the type of debts you owe that are not consumer debts or business debts




17.   Are you filing under        0 No.      I am not filing under Chapter 7. Go to line 18.
      Chapter7?


      Do you estimate that        •Yes.     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
      after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses
                                             •No
      are paid that funds will
      be available for                       DYes
      distribution to unsecured
      creditors?


18.   How many Creditors do                                                        0 1,000-5,000                               0 25,001-50,000
                                  • 1-49
      you estimate that you
                                  0 50-99                                          0 5001-10,000                               0 50,001-100,000
      owe?
                                  0 100-199                                        0 10,001-25,000                             0 More than100,000
                                  0 200-999

19.   How much do you                                                              0$1,000,001-$10 million                     0$500,000,001 -$1 billion
                                  •$0-$50,000
      estimate your assets to
                                  0$50,001 -$100,000                               0$10,000,001 -$50 million                   0$1,000,000,001-$10 billion
      be worth?
                                  0$100,001 -$500,000                              0$50,000,001-$100 million                   0$10,000,000,001 -$50 billion
                                  0$500,001 -$1 million                            0$100,000,001 -$500 million                 0 More than$50 billion


20.   How much do you             0$0-$50,000                                      0$1,000,001-$10 million                     0$500,000,001-$1 billion
      estimate your liabilities
                                  • $50,001-$100,000                               0$10,000,001 -$50 million                   0 $1,000,000,001 -$10 billion
      to be?
                                  0$100,001 -$500,000                              0$50,000,001-$100 million                   0 $10,000,000,001 -$50 billion
                                  0$500,001 -$1 million                            0$100,000,001 -$500 million                 0 More than$50 billion
 ---- --- --·-·---·




iijfM      Sign Below

For you                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title 11,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                  I understand making a f e statement, concealing property, or obtaining money or property by fraud in connection with a
                                  ba ru         fJe
                                                  can suit i      · ygp
                                                                     to $250,000, or imprisonment for !AP to 20 y�ars, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                  an 3 1                           �-
                                                             I

                                                                                                        I{   / Lr    ,


                                                                                                    Signature of Debtor 2
                                                                                                                         {(){ q

                                  Executed on                                                       Executed on
                                                  MM/DD/YYYY                                                        MM I DD/YYYY
                                                                                                   ------· ----·------·




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 2:19-bk-57676                  Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                            Desc Main
                                                                Document     Page 7 of 50
Debtor 1   Valerie A Easter                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                                                                                   Date
                                Signature of Attorney for Debtor                                                MM /DO /YYYY



                                Printed name



                                Firm name



                                Number, Street, City. State & ZIP Code


                                Contact phone                                                Email address




                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                  Case 2:19-bk-57676              Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                                   Desc Main
                                                              Document     Page 8 of 50

)ebtor 1   Valerie A Easter                                                                               Case number (if known)




=or you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
lankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
1ttorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.


f you are represented by an      To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
1ttorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
'ile this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                 administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                 or you may lose protections, including the benefit of the automatic stay.


                                 You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                 a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                 not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                 judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                 destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                 debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.


                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                 will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                 States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                 filed. You must also be familiar with any state exemption laws that apply.


                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                 DNa

                                 •Yes


                                 Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                 could be fined or imprisoned?
                                 DNa

                                 •Yes


                                 Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                 • No
                                 DYes             Name of Person
                                                  Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).


                                                                    at I understand the risks involved in filing without an attorney. I have read and understood
                                                                    ing   bankruptcy case without an attorney may cause me to lose my rights or property if I do



                                                                                                   Signature of Debtor 2



                                                                                                   Date
                                                                                                           MM/DD/YYYY
                                                                                                   Contact phone
                                                                                                   Cell phone
                                                                                                   Email address




                                             Voluntarv Petition for Individuals Filing for Bankruptcy                                                      page 8
              Case 2:19-bk-57676                          Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                                                    Desc Main
                                                                         Document     Page 9 of 50

 Fill in this information to identify your case:

 Debtor 1                   Valerie A Easter
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if. filing)        First Name                           Middle Name                          Last Name



 United States Bankruptcy Court for the:                  SOUTHERN DISTRICT OF OHIO


 Case number
 (if known)                                                                                                                                                      D    Check if this is an
                                                                                                                                                                      amended filing




Official Form 1 06Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


lj!iiM Summarize Your Assets
                                                                                                                                                                     Your assets
                                                                                                                                                                     Value of what you own


 1.     Schedule A/B: Property (Official Form 106AIB)
        1a. Copy line 55, Total real estate, from Schedule A/8................................................................................ ...............        $                                   0.00
                                                                                                                                                                          -------




        1b. Copy line 62, Total personal property, from Schedule A/8.....................................................................................             $   ___            ___c
                                                                                                                                                                                          3-'-",9--'-2--'-0.--'-0-"-0

        1c. Copy line 63, Total of all property on Schedule A/8...................................................... ........................................        $ ---�3_,_,,9=2=0-=0c=_O

lj!itM Summarize Your Liabilities
                                                                                                                                                                     Your liabilities
                                                                                                                                                                     Amount you owe

 2.     ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of ScheduleD...                                         $                        8,531.00


3.      Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF.................................                              $                                   0.00


        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF.......................... ..                               $                     86,718.00



                                                                                                                                    You• total UabHit�•          t��      -----=9-=52c:,2=-4=-=9"'-.o=--o=--

lj!i!M Summarize Your Income and Expenses
4.      Schedule 1: Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule 1..                                                                                               $                        2,431.41


 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J................ ................. .......................................                             $                        2,670.00


lj!iiM Answer These Questions for Administrative and Statistical                                  Records


6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D       No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.


        •       Yes
 7.     What kind of debt do you have?


        •       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.


        D       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                the court with your other schedules.

 Official Form 106Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                                           Best Case Bankruptcy
            Case 2:19-bk-57676                        Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                          Desc Main
                                                                     Document      Page 10 of 50
 Debtor 1      Valerie A Easter                                                            Case number (if known)
              � � ��� � --�    � -_ _-




                                                                                                                                I             "'"' I
 8.    From th e Sta tement o f Y:our Current Monthly Income: Copy your total current monthly income from Official Form                           . ..... ...
                                                                                                                                    $
                                                                                                                                             �
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.
                                                                                                                                .       ---




 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                          Total claim
       From P art 4 on Schedule ElF, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                    $                 0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $                 0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                 0.00

       9d. Student loans. (Copy line 6f.)                                                                  $            78,693.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
            priority claims. (Copy line 6g.)                                                               $                 0.00


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)             +$                 0.00



       9g. Total. Add lines 9a through 9f.

                                                                                                     I·             78,693.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                         page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                 Case 2:19-bk-57676                   Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                                                                   Desc Main
                                                                    Document      Page 11 of 50


    Debtor 1                     Valerie A Easter
                                 First Name                 Middle Name                              Last Name

    Debtor 2

I
[
    (Spouse, if filing)          First Name


    United States Bankruptcy Court for the:
                                                           Middle Name


                                                     SOUTHERN DISTRICT OF OHIO
                                                                                                    Last Name




    Case number                                                                                                                                                                    0     Check if this is an
L-.___________                                ------------- ----- ----------·-                                             ________________                   __j                        amended filing




Official Form 1 06AIB
Schedule A/B: Property                                                                                                                                                                  12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.


                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In


1.    Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


      •    No. Go to Part   2.
      0 Yes.      Where is the property?




Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

      0    No

      •    Yes



     3.1                  Hydundai                                                                                                               Do not deduct secured claims or exemptions. Put
             Make:                                            Who has an interest in the property? Check one
                                                                                                                                                 the amount of any secured claims on Schedule 0:
             Model:       Sonata                              • Debtor 1 only                                                                    Creditors Who Have Claims Secured by Property.
             Year:        2015                                0 Debtor 2 only                                                                    Current value of the               Current value of the
             Approximate mileage:                160,000      0 Debtor 1 and Debtor 2 only                                                       entire property?                   portion you own?
             Other information:                               0 At least one of the debtors and another

                                                              0 Check if this is community property                                                            $2,000.00                         $2,000.00
                                                                    (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories


      •    No

      0    Yes


                                                                                                                                                                         �------l
                                                                                                                                                                                              s2.ooo.oo 1
    5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
      .pages you have attached for Part 2. Write that number here                   .............................................................................   =>
                                                                                                                                                                         L =-------=-- -=-==-
                                                                                                                                                                           -    -      -    --=-=---�---=----=-- -
                                                                                                                                                                                                                J


                Describe Your Personal and Household Items

    Do you own or have any legal or equitable interest                                                                                                                          Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions.



Official Form 1 06AIB                                                      Schedule AlB: Property                                                                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 2:19-bk-57676                      Doc 1             Filed 11/27/19 Entered 11/27/19 15:58:42                                               Desc Main
                                                                      Document      Page 12 of 50
 Debtor 1         Valerie A Easter                                                                                                   Case number (if known)


6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
       ONo

       •   Yes. Describe.....


                                   [HOusehold Goods                                                                                                                        $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games

       • No
       0 Yes.    Describe .....


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
              other collections, memorabilia, collectibles

       • No
       0   Yes. Describe.....


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments

       • No
       0   Yes. Describe .....


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment

    • No
    0 Yes.       Describe..


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    ONo

    •      Yes. Describe.....


                                   I Wearing Apparel                                                                                                                          $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    • No
    0 Yes.       Describe .....

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    • No
    0 Yes.      Describe.....


14. Any other personal and household items you did not already list, including any health aids you did not list
    • No
    0 Yes.      Give specific information.....



 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here         ............................................................................. .




                                                                                                                                                              Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.




Official Form 106AIB                                                           Schedule AlB: Property                                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC- www bestcase.com                                                                                                     Best Case Bankruptcy
             Case 2:19-bk-57676                                 Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                                 Desc Main
                                                                               Document      Page 13 of 50
 Debtor 1         Valerie A Easter                                                                                              Case number (if known)


16. Cash
      Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    0   No

    ·�······································ ······················ ·················· ······················· ··· ···

                                                                                                                                   Cash                                 $20.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
    0   No
                                                                                              Institution name:
    •Yes........................



                                             17.1.      Checking                              Chase                                                                   $500.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    • No
    0 Yes..................                           Institution or issuer name:


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture

    • No
    0 Yes.       Give specific information about them...................
                                                 Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    • No
    0 Yes. Give specific information about them
                                                 Issuer name:


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    • No
    0 Yes.      List each account separately.
                                             Type of account:                                 Institution name:


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    • No
    DYes..............                                                                        Institution name or individual:


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

    • No
    0 Yes.............               Issuer name and description.


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C.§§ 530(b)(1), 529A(b), and 529(b)(1).
    • No
    0 Yes ............ .             Institution name and description. Separately file the records of any interests.11 U.S. C.§ 521 (c):


25. Trusts, equitable or future interests in property (other than anything listed in line 1 ) , and rights or powers exercisable for your benefit

    • No
    0 Yes.      Give specific information about them...


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    • No
    0 Yes.      Give specific information about them...

Official Form 106AIB                                                                   Schedule AlB: Property                                                            page 3

Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase com                                                                                            Best Case Bankruptcy
            Case 2:19-bk-57676                        Doc 1             Filed 11/27/19 Entered 11/27/19 15:58:42                                                              Desc Main
                                                                       Document      Page 14 of 50
 Debtor 1       Valerie A Easter           - -      --  -    -------              -   -------
                                                                                                                                             Case number (if known)


27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    • No
    0 Yes. Give specific information about them...

 Money or property owed to you?                                                                                                                                                 Current value of the
                                                                                                                                                                                portion you own?
                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                claims or exemptions.

28. Tax refunds owed to you
    • No
    0 Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    • No
    0 Yes. Give specific information ......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
              benefits; unpaid loans you made to someone else
    • No
    0 Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
    • No
    0 Yes. Name the insurance company of each policy and list its value.
                                         Company name:                                                                         Beneficiary:                                      Surrender or refund
                                                                                                                                                                                 value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
    • No
    0 Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    • No
    0 Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    • No
    0 Yes. Describe each claim.........

35. Any financial assets you did not already list
    • No
    0 Yes. Give specific information..
                                                                                                                                                                                -
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here                                                                                                                                   �-    --
                                                                                                                                                                              --- --
                                                                                                                                                                                          �
                                                                                                                                                                                   --$520.0
                                                                                                                                                                                      ---
                                                                                                                                                                                       - -- j
                                                                                                                                                                            L
                                                   ................................................................................................................... ..
                                                                                                                                                                             -     -

                                                                                                                                                                            -              -




37. Do you own or have any legal or equitable interest in any business-related property?
   • No. Go to Part 6_
   0 Yes. Go to line 38.


Official Form 1 06NB                                                            Schedule NB: Property                                                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                      Best Case Bankruptcy
            Case 2:19-bk-57676                         Doc 1             Filed 11/27/19 Entered 11/27/19 15:58:42                                                          Desc Main
                                                                        Document      Page 15 of 50
 Debtor 1       Valerie A Easter                                                                                                              Case number (if known)
                                                                                                                                                                          ----   ----     --   ---




           Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest ln.
           If you own or have an interest in farmland, list it in Part       1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

       •   No. Go to Part   7.

       0   Yes. Go to line   47.



                 Describe All Property You Own or Have an Interest in That You Did Not List Above



53. Do you have other property of any kind you did not already list?
       Examples: Season tickets, country club membership

    • No
    0 Yes. Give specific information .... ...
                                            .   .




 54.   Add the dollar value of all of your entries from Part 7. Write that number here                                                                                                  $0.00


-              List the Totals of Each Part of this Form



 55.   Part 1: Total real estate, line 2        ......................... .............................................................................................
                                                                                                                                                                                           $0.00
 56.   Part 2: Total vehicles, line 5                                                                              $2,000.00
 57.   Part 3: Total personal and household items, line 15                                                         $1,400.00
 58.   Part 4: Total financial assets, line 36                                                                         $520.00
 59.   Part 5: Total business-related property, line 45                                                                    $0.00
 60.   Part 6: Total farm- and fishing-related property, line 52                                                           $0.00
 61.   Part 7: Total other property not listed, line 54                                           +                        $0.00

 62.   Total personal property. Add lines 56 through 61 ...                                                        $3,920.00                Copy personal property total              $3,920.00

 63.   Total of all property on Schedule A/B. Add line 55                         +   line 62
                                                                                                                                                                          �------]$3,920.00




Official Form 106AIB                                                              Schedule AlB: Property                                                                                    page 5

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                                Best Case Bankruptcy
              Case 2:19-bk-57676                     Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                            Desc Main
                                                                    Document      Page 16 of 50
 Fill in this information to identify your case:

 Debtor 1                Valerie A Easter
                         F�rst Name                        Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)      First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:             SOUTHERN DISTRICT OF OHIO


 Case number
 (if known)                                                                                                                          D Check if this is an
                                                                                                                                         amended filing



Official Form 1 06C
Schedule C: The Property You Claim as Exempt                                                                                                                   4/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule AlB: Property (Official Form 106NB) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

I@IM Identify the Property You Claim as Exempt
 1.   Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      •    You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C.             §   522(b)(3)

      D You are claiming federal exemptions.            11 U.S.C.    §   522(b)(2)

 2.   For any property you list on Schedule AlB that you claim as exempt, fill in the information below.

      Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule AlB that lists this property                   portion you own

                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule AlB

      2015 Hydundai Sonata 160,000 miles                                                                        $2,000.00     Ohio Rev. Code Ann. §
                                                                         $2,000.00   •
      Car is not running                                                                                                      2329.66(A)(2)
      Line from Schedule AlB: 3.1                                                    D     100% of fair market value, up to
                                                                                           any applicable statutory limit


      Household Goods                                                                                                         Ohio Rev. Code Ann. §
                                                                         $1,000.00   •                          $1,000.00
      Line from Schedule AlB: 6.1                                                                                             2329.66(A)(4)(a)
                                                                                     D     100% of fair market value, up to
                                                                                           any applicable statutory limit


      Wearing Apparel                                                                                             $400.00     Ohio Rev. Code Ann. §
                                                                           $400.00   •
      Line from Schedule AlB: 11.1                                                        ------·
                                                                                                                              2329.66(A)(4)(a)
                                                                                     D     100% of fair market value, up to
                                                                                           any applicable statutory limit
------·---·---                                     ---·-·- --
                                                            · ·-----·




      Cash                                                                                                                    Ohio Rev. Code Ann. §
                                                                            $20.00   •                             $20.00
      Line from Schedule AlB: 16.1                           --··-----
                                                                                                                              2329.66(A)(3)
                                                                                     0     100% of fair market value, up to
                                                                                           any applicable statutory limit


      Checking: Chase                                                                                             $500.00     Ohio Rev. Code Ann. §
                                                                           $500.00   •
      Line from Schedule AlB: 17.1                                                                                            2329.66(A)(18)
                                                                                     D     100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                                      page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:19-bk-57676                     Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42               Desc Main
                                                                    Document      Page 17 of 50
 Debtor   1    Valerie A Easter                                                                 Case number (if known)

 3.   Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
      •       No

      D       Yes. Did you acquire the property covered by the exemption within 1 ,215 days before you filed this case?

              0     No

              D     Yes




Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                    page 2 of 2
Software Copyright (c) 1996-2019 Best Case. LLC- www.bestcase.com                                                                Best Case Bankruptcy
              Case 2:19-bk-57676                    Doc 1            Filed 11/27/19 Entered 11/27/19 15:58:42                                              Desc Main
                                                                    Document      Page 18 of 50

 Fill in this information to identify your case:

 Debtor 1                   Valerie A Easter
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name



 United States Bankruptcy Court for the:             SOUTHERN DISTRICT OF OHIO


 Case number
 (if known)
                                                                                                                                                       0    Check if this is an
                                                                                                                                                            amended filing


Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?

      0    No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

       • Yes.      Fill in all of the information below.

I@IM List All Secured Claims
                                                                                                            ColumnA                      Columna                     Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim              Value of collateral         Unsecured
 much as possible, list the claims in alphabetical order according to the creditor's name.                  Do not deduct the            that supports this          portion
                                                                                                            value of collateral.         claim                       If any
[fCJ Hyundai Motor Finance                        Describe the property that secures the claim:                   $8,531.00                           $2,000.00           $6,531.00
         Creditor's Name
                                                  2015 Hydundai Sonata 160,000
                                                  miles
                                                  Car is not running
         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         Po Box 20829                             apply
         Fountain City, CA 92728                  0 Contingent
         Number, Street, City, State & Zip Code   0 Unliquidated
                                                  0 Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.

 • Debtor 1 only                                  0 An agreement you made (such as mortgage or secured
                                                      car loan)
 0 Debtor 2 only
 0 Debtor 1 and Debtor 2 only                     0 Statutory lien (such as tax lien, mechanic's lien)
 0 At least one of the debtors and another        0 Judgment lien from a lawsuit
 0 Check if this claim relates to a               0 Other (including a right to offset)
      community debt


                                 Opened
                                 05/15 Last
                                 Active
 Date debt was incurred          9/20/19                   Last 4 digits of account number        3065
                                                   --------·-·-------




                                                                                                             E
   Add the dollar value of your entries in Column A on this page. Write that number here:                                 _,_$_8,,5
                                                                                                                                  __ 3
                                                                                                                                     _ 1_._0 0_
                                                                                                                                                  ,
                                                                                                                      _



   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $8,531.00


l@fM List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
debts in Part 1, do not fill out or submit this page.




Official Form 106D                                Schedule 0: Creditors Who Have Claims Secured by Property                                                                page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                                    Best Case Bankruptcy
              Case 2:19-bk-57676                                       Doc 1     Filed 11/27/19 Entered 11/27/19 15:58:42                                       Desc Main
                                                                                Document      Page 19 of 50

 Fill in this informatron to identify your case:

 Debtor 1                            Valerie A Easter
                                     First Name                            Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)                 First Name                            Middle Name                    Last Name


 United States Bankruptcy Court for the:                               SOUTHERN DISTRICT OF OHIO


 Case number                           ----·-··--------

 (if known)
                                                                                                                                                             D Check if this is an
                                                                                                                                                                     amended filing


Official Form 1 06E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule AlB: Property (Official Form 106AIB) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
ScheduleD: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

lilffiiM List All of Your PRIORITY Unsecured Claims
 1.   Do any creditors have priority unsecured claims against you?

       • No. Go to Part 2.
      D Yes.

l@fM List All of Your NON PRIORITY Unsecured Claims
 3.   Do any creditors have nonpriority unsecured claims against you?

      D No. You have nothing to report in this part. Submit this form to the court with your other schedules.

      • Yes.
 4.   List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. I f a creditor has more than one nonpriority
      unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. I f more
      than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part2.
                                                                                                                                                                       Total claim

�             AEP                                                                  Last   4 digits of account number                                                                  $400.00
           -oN
             .;o=n::_p""rio-rccity--=c-re�dccito-r�'s""N"'a-me
              PO Box 24417                                                         When was the debt incurred?

              Canton, OH 44701-4417
              Number Street City State Zip Code                                    As of the date you file, the claim is:   Check all that apply
              Who incurred the debt?                      Check one.
              • Debtor 1 only                                                      D Contingent
              D Debtor 2 only                                                      D Unliquidated
              D Debtor          1   and Debtor 2 only                              D Disputed
              D At least one of the debtors and another                            Type of NONPRIORITY unsecured claim:

              D   Check if this claim is for a community
                                                                                   D Student loans
              debt                                                                 D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                                      report as priority claims
              • No                                                                 D Debts to pension or profit-sharing plans, and other similar debts

              D Yes                                                                • Other. Specify    Utilities




Official Form 106 E/F                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 11

Software Copynght (c) 1996-2019 Best Case, LLC - www.bestcase com                                                            30216                                           Best Case Bankruptcy
           Case 2:19-bk-57676                       Doc 1            Filed 11/27/19 Entered 11/27/19 15:58:42                                     Desc Main
                                                                    Document      Page 20 of 50
 Debtor 1       Valerie A Easter                                                                         Case number (it known)


G:2J      Columbia Gas                                               Last   4 digits of account number                                                        $500.00
          Nonpriority Creditor's Name
          Revenue Recovery                                           When was the debt incurred?

          200 Civic Center Dr
          Columbus, OH 43215
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one.

           •    Debtor    1 only                                     D Contingent

           D Debtor      2 only                                      D Unliquidated

           D Debtor       1 and Debtor 2 only                        D Disputed

           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                                                                     D Student loans
           D Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

                                                                     D Debts to pension or profit-sharing plans, and other similar debts
            •   No

           D Yes                                                     •   Other. Specify   Utilities
                                                                                          ----      --- -----


�         ERC/Enhanced Recovery Corp                                 Last 4 digits of account number      2661
                                                                                                          ---- --                                             $604.00
           Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?          _O�pe
                                                                                                              _ _ne
                                                                                                                  _ d
                                                                                                                    _ _ 1_2_/_1_7         __________




          8014 Bayberry Road
          Jacksonville, FL 32256
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one.

            •   Debtor    1 only                                     D Contingent

            D Debtor     2 only                                      D Unliquidated

           D Debtor       1 and Debtor 2 only                        D Disputed

           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                                                                     D Student loans
           D Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

                                                                     D Debts to pension or profit-sharing plans, and other similar debts
           •    No

                                                                                          Collection Attorney Charter
           DYes                                                      •   Other. Specify   Communications



�         ERC/Enhanced Recovery Corp                                 Last   4 digits of account number     6933                                               $248.00
           Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?          _0=-p
                                                                                                              .e.:._c_:
                                                                                                              oc n.:e   c �d_0::..6:.c/.c
                                                                                                                                        1
                                                                                                                                        ._7
                                                                                                                                          ________




          8014 Bayberry Road
          Jacksonville, FL 32256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           •    Debtor    1 only                                     D Contingent

           D Debtor      2 only                                      D Unliquidated

           D Debtor       1 and Debtor 2 only                        D Disputed

           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                                                                     D Student loans
          D     Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

                                                                     D Debts to pension or profit-sharing plans, and other similar debts
          •     No

          DYes                                                       •   other. Specify   Collection Attorney At T Wireline




Official Form   106 E/F                                Schedule     E/F: Creditors Who Have Unsecured Claims                                                Page   2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 2:19-bk-57676                           Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                                        Desc Main
                                                                       Document      Page 21 of 50
 Debtor 1       Valerie A Easter                                                                            Case number                   ( it known)


[4 5 ]     FedLoan Servicing                                            Last 4 digits of account number      ....:0::...:0=--0:..:3=---                         $17,871.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                      Opened 03/10 Last Active
           Po Box 69184                                                 When was the debt incurred?          _4
                                                                                                              :
                                                                                                              .c.::/c 2:..::0:.
                                                                                                                              :_
                                                                                                                              /_:_1-=.8
                                                                                                                                      ______
                                                                                                                                            ______




           Harrisburg, PA 17106
           Number Street City State Zip Code                            As of the date you file, the claim is:   Check all that apply
           Who incurred the debt? Check one.

            • Debtor      1   only                                      D Contingent
           D Debtor 2 only                                              D Unliquidated

           D Debtor       1   and Debtor 2 only                         D Disputed
                                                                        Type of NONPRIORITY unsecured claim:
            D At least one of the debtors and another
            D   Check if this claim is for a community
                                                                        • Student loans
           debt                                                         D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                              report as priority claims
            •No                                                         D Debts to pension or profit-sharing plans, and other similar debts

            D Yes                                                       D Other. Specify
                                                                                            Educational

0           FedLoan Servicing                                           Last 4 digits of account number          0002                                            $9,741.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                      Opened 07/11 Last Active
           Po Box 69184                                                 When was the debt incurred?              4/20/18
                                                                                                             ��_:__:_�-----------
           Harrisburg, PA 17106
           Number Street City State Zip Code                            As of the date you file, the claim is:   Check all that apply
           Who incurred the debt? Check one.

            • Debtor      1   only                                      D Contingent

           D Debtor 2 only                                              D Unliquidated
           D Debtor       1   and Debtor 2 only                         D Disputed
                                                                        Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
           D    Check if this claim is for a community
                                                                        • Student loans
           debt                                                         D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                              report as priority claims
           •No                                                          D Debts to pension or profit-sharing plans, and other similar debts

           D Yes                                                        D Other. Specify
                                                                                            Educational

[;!]       FedLoan Servicing                                            Last 4 digits of account number      0006
                                                                                                             ---- --                                             $9,187.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                      Opened 08/12 Last Active
           Po Box 69184                                                 When was the debt incurred?
                                                                                                             _4....:/.=2:..=0.:.../1.:...8=---
           Harrisburg, PA 17106
           Number Street City State Zip Code                            As of the date you file, the claim is:   Check all that apply
           Who incurred the debt?   Check one.
           • Debtor       1   only                                      D Contingent
           D Debtor 2 only                                              D Unliquidated
           D Debtor       1   and Debtor 2 only                         D Disputed
                                                                        Type of NON PRIORITY unsecured claim:
           D At least one of the debtors and another
           D    Check if this claim is for a community
                                                                        • Student loans
           debt                                                         D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                              report as priority claims
           •No                                                          D Debts to pension or profit-sharing plans, and other similar debts

           D Yes                                                        D Other. Specify
-�----- - - -------------- ----
                                                                                            Educational




Official Form   106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 11

Software Copyright (c) 1996-2019 Best Case, LLC -   www bestcase.com                                                                                         Best Case Bankruptcy
            Case 2:19-bk-57676                        Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                                        Desc Main
                                                                     Document      Page 22 of 50
 Debtor 1      Valerie A Easter                                                                            Case number (if known}


0           FedLoan Servicing                                         Last 4 digits of account number       _0=--0=-0=-8=----                                   $7,403.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                  Opened 09/13 Last Active
           Po Box 69184                                               When was the debt incurred?
                                                                                                            _4'-'/=2c=0=-/1=--8=-------
           Harrisburg, PA 17106
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

            • Debtor 1 only                                           D   Contingent

           D   Debtor 2 only                                          D   Unliquidated

           D   Debtor 1 and Debtor 2 only                             D   Disputed
                                                                      Type of NONPRIORITY unsecured claim:
           D At least one    of the debtors and another
                                                                      • Student loans
           D   Check if this claim is for a community
           debt                                                       D   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           • No                                                       D   Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                       D   Other. Specify

                                                                                            Educational

�          FedLoan Servicing                                          Last 4 digits of account number        0012                                              $5,304.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                  Opened 10/15 Last Active
           Po Box 69184                                               When was the debt incurred?            4/20/18
                                                                                                            ------
           Harrisburg, PA 17106
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply

           Who incurred the debt? Check one.

           • Debtor 1 only                                            D   Contingent

           D   Debtor 2 only                                          D   Unliquidated

           D   Debtor 1 and Debtor 2 only                             D   Disputed
                                                                      Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
                                                                      • Student loans
           D   Check if this claim is for a community
           debt                                                       D   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           •No                                                        D   Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                       D   Other. Specify




�          FedLoan Servicing                                          Last 4 digits of account number        0007
                                                                                                            ------
                                                                                                                                                               $5,222.00
          Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                  Opened 09/13 Last Active
           Po Box 69184                                               When was the debt incurred?            4/20/18
           Harrisburg, PA 17106
          Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           • Debtor 1 only                                            D Contingent
           D   Debtor 2 only                                          D   Unliquidated

           D   Debtor 1 and Debtor 2 only                             D   Disputed
                                                                      Type of NONPRIORITY unsecured claim:
           D At least    one of the debtors and another
                                                                      • Student loans
           D   Check if this claim is for a community
           debt                                                       D   Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           • No                                                       D   Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                       D   Other. Specify

       ------ ---·----                                     ·--- --·-- ·---
                                                                                            Educational ------·------
                                                                                           -===�=-==·=-




Official Form 1 06 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 2:19-bk-57676                        Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                                      Desc Main
                                                                    Document      Page 23 of 50
 Debtor 1     Valerie A Easter                                                                           Case number       (if known)


[1-]       FedLoan Servicing                                         Last 4 digits of account number          0005
                                                                                                          ------
                                                                                                                                                             $5,132.00
           Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                    Opened 08/12 Last Active
           Po Box 69184                                              When was the debt incurred?              4/20/18
           Harrisburg, PA 17106
           Number Street City State Zip Code                         As of the date you file, the claim is:   Check all that apply
          Who incurred the debt?         Check one.

           • Debtor    1   only                                      D Contingent

           D Debtor 2 only                                           D Unliquidated

           D Debtor    1   and Debtor 2 only                         D Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
           D Check if this        claim is for a community
                                                                     • Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                      D Other. Specify
                                                                                         Educational


�          FedLoan Servicing                                         Last 4 digits of account number          0015                                          $4,296.00
                                                                                                          ------
           Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                    Opened 08/19 Last Active
          Po Box 69184                                               When was the debt incurred?              10/31/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is:   Check all that apply
          Who incurred the debt?         Check one.

           • Debtor    1 only                                        D Contingent

           D Debtor 2 only                                           D Unliquidated

           D Debtor    1   and Debtor 2 only                         D Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another

           D Check if      this claim is for a community
                                                                     • Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                      D Other. Specify
                                                                                         Educational


�          FedLoan Servicing                                         Last 4 digits of account number          0001                                          $3,925.00
                                                                                                          ------
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                    Opened 07111 Last Active
          Po Box 69184                                               When was the debt incurred?              4/20/18
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is:   Check all that apply
          Who incurred the debt?         Check one.

           • Debtor    1   only                                      D Contingent

          D Debtor 2 only                                            D Unliquidated

          D Debtor 1 and Debtor 2 only                               D Disputed
                                                                     Type of NONPRIORITY unsecured claim:
          D At least one of the debtors and another

          D Check if       this claim is for a community
                                                                     • Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

          • No                                                       D Debts to pension or profit-sharing plans, and other similar debts

          DYes                                                       D Other. Specify
                                                                                         Educational




Official Form 06 E/F
              1                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 11

Software Copyright (c) 1996-2019 Best Case, LLC- www bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:19-bk-57676                                                     Doc 1     Filed 11/27/19 Entered 11/27/19 15:58:42                                          Desc Main
                                                                                            Document      Page 24 of 50
 Debtor 1        Valerie A Easter                                                                                                   Case number     (it known)


            FedLoan Servicing                                                                 Last 4 digits of account number         0010                                              $2,870.00
            Nonpriority Creditor's Name·
            Attn: Bankruptcy                                                                                                          Opened 08/14 Last Active
            Po Box 69184                                                                      When was the debt incurred?             4/20/18
            Harrisburg, PA 17106
            Number Street City State Zip Code                                                 As of the date you file, the claim is: Check all that apply

           Who incurred the debt? Check one.

            •     Debtor 1 only                                                                D   Contingent

            D     Debtor 2 only                                                               D    Unliquidated

            D     Debtor 1 and Debtor 2 only                                                  D    Disputed
                                                                                              Type of NONPRIORITY unsecured claim:
            D     At least one of the debtors and another

            D     Check if this claim is for a community
                                                                                              • Student loans
            debt                                                                              D Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                                                   report as priority claims

            •     No                                                                          D    Debts to pension or profit-sharing plans, and other similar debts

            DYes                                                                              D    Other. Specify

                                                                                                                    Educational


[EJ         FedLoan Servicing                                                                 Last 4 digits of account number         0009
                                                                                                                                     ------
                                                                                                                                                                                        $2,629.00
            Nonpriority Creditor's Name
            Attn: Bankruptcy                                                                                                          Opened 08/14 Last Active
            Po Box 69184                                                                      When was the debt incurred?             4/20/18
            Harrisburg, PA 17106
            Number Street City State Zip Code                                                 As of the date you file, the claim is: Check all that apply
           Who Incurred the debt? Check one.

            •     Debtor 1 only                                                               D    Contingent

            D     Debtor 2 only                                                               D    Unliquidated

            D     Debtor 1 and Debtor 2 only                                                  D    Disputed
                                                                                              Type of NONPRIORITY unsecured claim:
            D At least one of the debtors and another
                                                                                              • Student loans
            D     Check if this claim is for a community
           debt                                                                               D    Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                                                   report as priority claims

            •     No                                                                          D    Debts to pension or profit-sharing plans, and other similar debts

            DYes                                                                              D    Other. Specify

                                                                                                                    Educational


[EJ         FedLoan Servicing                                                                 Last 4 digits of account number         0011
                                                                                                                                     ------
                                                                                                                                                                                        $1,961.00
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                                           Opened 10/15 Last Active
           Po Box 69184                                                                       When was the debt incurred?             4/20/18
           Harrisburg, PA 17106
                                                             c-'=-: ;;- - -; - -        -
          """'N07u      r"'s"'t r=e�
                 =m"'b�e=               � ity
                                   ete';C     S'"'tac.:t-e �z ip Code
                                           :-'-O                                              As of the date you file, the claim is: Check all that apply
                                                                               --




           Who incurred the debt? Check one.

            •     Debtor 1 only                                                               D    Contingent

            D     Debtor 2 only                                                               D    Unliquidated

            D     Debtor 1 and Debtor 2 only                                                  D    Disputed
                                                                                              Type of NONPRIORITY unsecured claim:
            D At least          one of the debtors and another

           D      Check if this claim is for a community
                                                                                              • Student loans
           debt                                                                               D    Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                                                    report as priority claims

           •      No                                                                          D    Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                                               D    Other. Specify

                                                                                                                    Educational




Official Form 106 E/F                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                  Best Case Bankruptcy
            Case 2:19-bk-57676                       Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                                      Desc Main
                                                                    Document      Page 25 of 50
 Debtor 1      Valerie A Easter                                                                          Case number       (if known)


��          FedLoan Servicing                                        Last 4 digits of account number          0013                                           $1,693.00
          Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                   Opened 05/19 Last Active
           Po Box 69184                                              When was the debt incurred?              10/31/19
           Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is:   Check all that apply
           Who incurred the debt?     Check one.
           • Debtor 1 only                                           D Contingent

           D Debtor 2 only                                           D Unliquidated

           D Debtor 1 and Debtor 2 only                              D Disputed
                                                                     Type of NONPRIORITY unsecured claim:
           D At least one of the debtors and another
           D   Check if this claim is for a community
                                                                     • Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           •No                                                       D Debts to pension or profit-sharing plans, and other similar debts

           D Yes                                                     D Other. Specify
                                                                                         Educational


�          FedLoan Servicing                                         Last 4 digits of account number      0014
                                                                                                          ------
                                                                                                                                                            $1,459.00
          Nonpriority Creditor's Name
           Attn: Bankruptcy                                                                                   Opened 05/19 Last Active
           Po Box 69184                                              When was the debt incurred?              10/31/19
          Harrisburg, PA 17106
          Number Street City State Zip Code                          As of the date you file, the claim is:   Check all that apply
          Who incurred the debt?      Check one.

           • Debtor 1 only                                           D Contingent

           D Debtor 2 only                                           D Unliquidated

           D Debtor 1 and Debtor 2 only                              D Disputed
                                                                     Type of NON PRIORITY unsecured claim:
           D At least one of the debtors and another
           D   Check if this claim is for a community
                                                                     • Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           •No                                                       D Debts to pension or profit-sharing plans, and other similar debts

           D Yes                                                     D Other. Specify ------ ---- -------
                                                                                         Educational


�          First PREMIER Bank                                        Last 4 digits of account number      2801
                                                                                                          ------
                                                                                                                                                               $463.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                    Opened 01/14 Last Active
          Po Box 5524                                                When was the debt incurred?              2/25/14
          Sioux Falls, SO 57117
          Number Street City State Zip Code                          As of the date you file, the claim is:   Check all that apply
          Who incurred the debt?      Check one .
           • Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
          D At least one of the debtors and another                  Type of NON PRIORITY unsecured claim:

          D    Check if this claim is for a community
                                                                     D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims
          •No                                                        D Debts to pension or profit-sharing plans, and other similar debts

          D Yes                                                      • Other. Specify    Credit C ard
                                                                                                         ________
                                                                                                                                        ________




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 11

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase com                                                                                       Best Case Bankruptcy
            Case 2:19-bk-57676                       Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                                      Desc Main
                                                                    Document      Page 26 of 50
 Debtor 1    Valerie A Easter                                                                            Case number (if known)



f]        lq Data International                                      Last 4 digits of account number       4735                                             $1,861.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 05/14
           Po Box 39
           Bothell, WA 98041
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           • Debtor 1 only                                           D Contingent

           D Debtor     2 only                                       D Unliquidated

           D Debtor 1 and Debtor     2 only                          D Disputed

           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                                                                     D Student loans
           D Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           •No                                                       D Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection Attorney Residences At Bexley
           DYes                                                      • Other. Specify     Oh



�          Midwest Recovery Systems                                  Last 4 digits of account number       8101
                                                                                                          ------
                                                                                                                                                               $762.00
          Nonpriority Creditor's Name
           Attn: Bankruptcy                                          When was the debt incurred?           Opened 04/19
           Po Box 899
           Florissant, MO 63032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply

          Who incurred the debt? Check one.

           • Debtor 1 only                                           D Contingent

           D Debtor   2 only                                         D Unliquidated

           D Debtor 1 and Debtor    2 only                           D Disputed

           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

                                                                     D Student loans
           D Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts

                                                                                     .    Collection Attorney Ohio Emergency
           DYes                                                      • Other Spec ify     Professiona




I �·2 I    Midwest Recovery Systems
           Non priority Creditor's Name
                                                                     Last 4 digits of account number       1882                                                $512.00

          Attn: Bankruptcy                                           When was the debt incurred?           Opened 03/19
           Po Box 899
           Florissant, MO 63032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           • Debtor 1 only                                           D Contingent

           D Debtor   2 only                                         D Unliquidated

           D Debtor 1 and Debtor 2 only                              D Disputed

           D At least one of the debtors and another                 Type of NON PRIORITY unsecured claim:

                                                                     D Student loans
          D Check if this claim is for a community
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           •No                                                       D Debts to pension or profit-sharing plans, and other similar debts


                                                                                  .       Collection Attorney Ohio Emergency
           DYes                                                      • Other. Speci fy    Professiona




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 11

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:19-bk-57676                          Doc 1         Filed 11/27/19 Entered 11/27/19 15:58:42                                      Desc Main
                                                                     Document      Page 27 of 50
 Debtor 1       Valerie A Easter                                                                             Case number ( if known)


�          Mt. Carmel West                                            Last 4 digits of account number                                                           $500.00
           Nonpriority Creditor's Name

           793 West State                                             When was the debt incurred?
                                                                                                              --------- -----
           Columbus, OH 43205
           Number Street City State Zip Code                          As    of the date you file, the claim is: Check all that apply

           Who incurred the debt? Check one.

           •    Debtor      1   only                                   D Contingent

           D Debtor         2 only                                     D Unliquidated

           D Debtor         1   and Debtor   2   only                  D Disputed

           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

                                                                       D Student loans
           D Check if this claim is for a community
           debt                                                        D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           •    No                                                     D Debts to pension or profit-sharing plans, and other similar debts


           DYes                                                        •    Other. Specify    Medical ------ ----




I: I
   2
           National Credit Systems, Inc.
           Nonpriority Creditor's Name
                                                                      Last    4 digits of   account number    4416
                                                                                                              ------
                                                                                                                                                                $723.00

           Attn: Bankruptcy                                           When was the debt incurred?              Opened 07116
           Po Box 312125
           Atlanta, GA 31131
           Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply

           Who incurred the debt? Check one.

           •    Debtor      1   only                                  D Contingent

           D Debtor         2 only                                    D Unliquidated

           D Debtor         1   and Debtor   2 only                   D Disputed

           D At least one of the debtors and another                  Type of NON PRIORITY unsecured claim:

                                                                      D Student loans
           D Check if this claim is for a community
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           •    No                                                    D Debts to pension or profit-sharing plans, and other similar debts

                                                                                              Collection Attorney Hamilton Cardinal
           DYes                                                       •     Other. Specify    Creek Apts




I �2 I     Security Credit Services
           Nonpriority Creditor's Name
                                                                      Last 4 digits of account number         8585
                                                                                                              ------
                                                                                                                                                                $834.00

           Attn: Bankruptcy                                           When was the debt incurred?              Opened 5/03/16
           Po Box 1156
           Oxford, MS 38655
           Number Street City State Zip Code                          As    of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

           •    Debtor      1   only                                  D Contingent

           D Debtor      2 only                                       D Unliquidated

           D Debtor         1   and Debtor   2 only                   D Disputed

           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

                                                                      D Student loans
           D Check if this claim is for a community
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           •    No                                                    D Debts to pension or profit-sharing plans, and other similar debts


           DYes                                                       •     Other. Specify    09 Tempoe Lie
--·--       -     .-----------------------                                                      ----- ----- -------




Official Form   106   E/F                                Schedule    E/F:   Creditors Who Have Unsecured Claims                                               Page   9 of 11
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 2:19-bk-57676                       Doc 1           Filed 11/27/19 Entered 11/27/19 15:58:42                                           Desc Main
                                                                    Document      Page 28 of 50
 Debtor 1      Valerie A Easter                                                                            Case number ( if known)



p62l      Spectrum
          Nonpriority Creditor's Name
                                                                     Last   4 digits of account number                                                              $200.00

          PO Box 9037                                                When was the debt incurred?

          Addison, TX 75001
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt?      Check one.

           • Debtor 1 only                                           D Contingent
           D Debtor   2   only                                       D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D   Check if this claim is for a community
                                                                     D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts

            DYes                                                     • Other Specify ----
                                                                                     Cable --- ----- ----



Ii I
   2
          The Connor Group
          Nonpriority Creditor's Name
                                                                     Last   4 digits of account number                                                                 $0.00

          10510 N Springboro Pike                                    When was the debt incurred?

          Miamisburg, OH 45342
          Number Street City State Zip Code                          As of the date you file, the claim is:   Check all that apply
          Who incurred the debt?      Check one .

           • Debtor 1 only                                           D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor    2   only                         D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check if this claim is     for a community
                                                                     D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                      • Other. Specify     Collection




I: 2 I     Universal One Credit U
          Nonpriority Creditor's Name
                                                                     Last   4 digits of account number      1618
                                                                                                            ------
                                                                                                                                                                    $418.00

          Attn: Bankruptcy                                                                                   Opened 9/20/07 Last Active
          1 River Park Dr                                            When was the debt incurred?             12/20/13
          Dayton, OH 45409
          Number Street City State Zip Code                          As of the date you file,    the claim is: Check   all that apply
          Who incurred the debt?      Check one.

           • Debtor 1 only                                           D Contingent
           D Debtor 2 only
                                    2
                                                                     D Unliquidated
          D Debtor 1 and Debtor         only                         D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          D    Check if this claim is for a community
                                                                     D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           • No                                                      D Debts to pension or profit-sharing plans, and other similar debts

          D Yes                                                      • Other Specify _Deposit Related            __
                                                                                                                   -
                                                                                                                    -
                                                                                                                                   -
                                                                                                                                        - - · -·
                                                                                                                                             -
                                                                                                                                                   - -
                                                                                                                                                    -


                                                                                       -      -
                                                                                  -                     -
                                                                              -         -·---·
         ---- -·------ -------                                      ---·                                     --------




I@M List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.




Of ficial Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page   10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 2:19-bk-57676                          Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                                             Desc Main
                                                                      Document      Page 29 of 50
 Debtor 1        Valerie A Easter                                                                           Case number (if known)

I@IM Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                            6a.   Domestic support obligations                                                6a.        $ ---                         0.00
 Total
 claims
 from Part 1                6b.   Taxes and certain other debts you owe the government                        6b.        $                            0.00
                            6c.   Claims for death or personal injury while you were intoxicated              6c.        $ ---                         0.00
                            6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.        $ ----
                                                                                                                             0.00 ---


                            6e.   Total Priority. Add lines 6a through 6d.                                    6e.    1   $   _______                   0.�0_0


                                                                                                                               Total Claim
                            6f.   Student loans                                                               6f.        $   ____       .c_;78::L,6=-:9:..=3. =.00
                                                                                                                                                                 �
 Total
 claims
 from Part   2              6g.   Obligations arising out of a separation agreement or divorce that
                                  you did not report as priority claims                                       6g.        $ ------ --0.00
                                                                                                                                           --
                            6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.        $   ______�0.=0�0
                            6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                                  here.                                                                                  $                 8,025.00
                                                                                                                             ------

                            6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.        $              86,718.00




Official Form    1 06 E/F                                 Schedule    E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 11

Software Copynght (c)   1996-2019   Best Case, LLC www.bestcase.com
                                                  ·                                                                                                                  Best Case Bankruptcy
               Case 2:19-bk-57676                      Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42                         Desc Main
                                                                     Document      Page 30 of 50

 Fill 1n this information to identify your case:

 Debtor 1                  Valerie A Easter
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:                SOUTHERN DISTRICT OF OHIO


 Case number            -----
                            --- -- -------

 (if known)                                                                                                                        0   Check if this is an
                                                                                                                                       amended filing




Official Form 1 06G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


1.      Do you have any executory contracts or unexpired leases?

        • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        0 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AlB:Property (Official Form 106 A/B).


2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.



         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

  2.1
          Name


          Number         Street

          City                                      State                   ZIP Code
  2.2
           Name


           Number        Street

          City                                      State                   ZIP Code
  2.3
           Name


           Number        Street

          City                                      State                   ZIP Code
  2.4
          Name

                                                            ------- ·-----


          Number         Street

          Ci                                        State                   ZIP Code
  2.5
          Name


          Number         Street

                                                                        .
__      _9!y______     _____ -··----
                                                    State                   ZIP Code




Official Form 1 06G                                Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:19-bk-57676                           Doc 1          Filed 11/27/19 Entered 11/27/19 15:58:42               Desc Main
                                                                         Document      Page 31 of 50

 Frll in this information to identify your case:

 Debtor 1                   Valerie A Easter
                             First Name                            Middle Name          Last Name

 Debtor 2
 (Spouse if, filing)         First Name                            Middle Name          Last Name


 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF OHIO


 Case number           -------- ------ ·

 (if known)
                                                                                                                               D Check if this is an
                                                                                                                                  amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15


Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.


       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.


      • No
      DYes


       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)


      • No. Go to line 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?



   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on ScheduleD (Official
      Form 106D), ScheduleE/F (Official Form 106E/F), or ScheduleG (Official Form 106G). Use ScheduleD, ScheduleElF, or ScheduleG to fill
      out Column 2.


               Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


                                                                                                       D Schedule D, line
                Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line

                Number             Street
                City                                       State                        ZIP Code




                                                                                                       D Schedule D, line     _____



                Name
                                                                                                       D Schedule E/F, line
                                                                                                       D Schedule G, line

                Number             Street
                City                                       State                        ZIP Code

   -----·---------                                      --·--------- ---------·-----·--·-------




Official Form 1 06H                                                                Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC   -   www bestcase.com                                                                     Best Case Bankruptcy
             Case 2:19-bk-57676                  Doc 1     Filed 11/27/19 Entered 11/27/19 15:58:42                                  Desc Main
                                                          Document      Page 32 of 50



F1llm th1s mformat1on to 1den!lf      our case

Debtor 1                      Valerie A Easter

Debtor 2                                     ---------------·----·

(Spouse, if filing)

 United States Bankruptcy Court for the:         SOUTHERN DISTRICT OF OHIO


Case number                                                                                             Check if this is:
(If known)                                                                                              D An amended filing
                                                                                                        D A supplement showing postpetition chapter
                                                                                                          1 3 income as of the following date:

 Official Form 1061                                                                                         MM /DD/YYYY

 Schedule 1: Your Income                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


liftii                Describe Employment

 1.    Fill i n your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                              • Employed                                  D Employed
       attach a separate page with           Employment status
                                                                   D Not employed                              D Not employed
       information about additional
       employers.
                                             Occupation            Part time sales
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Helzbergs Diamond Shops Inc

       Occupation may include student        Employer's address
                                                                   1825 Swift
       or homemaker, if it applies.
                                                                   Kansas City, MO 64116


                                             How long employed there?


liftiE                Give Details About Monthly Income


Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1           For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        1,823.79          $             N/A
                                                                                                                                 --------




3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00        +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.
                                                                                                 L$      1,823.79
                                                                                                                        II       $   __     J
                                                                                                                                          N/A




Official Form 1061                                                      Schedule 1: Your Income                                                  page 1
              Case 2:19-bk-57676              Doc 1      Filed 11/27/19 Entered 11/27/19 15:58:42                                                     Desc Main
                                                        Document      Page 33 of 50


 Debtor   1    Valerie A Easter                                                                       Case number (if known)



                                                                                                           For Debtor 1                    For Debtor 2 or
                                                                                                                                           non-filing sl>ouse
       Copy line 4 here                                                                      4.                 $       1,823.79                 $             N/A

 5.    List all payroll deductions:

       5a.
       5b.
                Tax, Medicare, and Social Security deductions
                Mandatory contributions for retirement plans
                                                                                               5a.
                                                                                               5b.
                                                                                                                $$        392.0.0038           $$              N/A
                                                                                                                                                               N/A
       5c.
       5d.
               Voluntary contributions for retirement plans
                Required repayments of retirement fund loans
                                                                                               5c.
                                                                                               5d.
                                                                                                             $$             0.00
                                                                                                                            0.00             $$             N/A
                                                                                                                                                     --------
                                                                                                                                                               N/A
       5e.
       5f.
       5g.
                Insurance
                Domestic support obligations
                Union dues
                                                                                               5e.
                                                                                               5f.
                                                                                               5g.
                                                                                                              $$$           0.00
                                                                                                                            0.00
                                                                                                                            0.00             $$$               N/A
                                                                                                                                                               N/A
                                                                                                                                                               N/A
       5h.      Other deductions. Specify:                                                     5h.+            $            0.00       +      $                N/A

 6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.        $                  392.38              $                N/A

 7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.        $                1,431.41              $                N/A

 8.    List all other income regularly received:
       Sa.    Net income from rental property and from operating a business,
               profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total


       8b.
                monthly net income.
                Interest and dividends
                                                                                             Sa.
                                                                                               8b.
                                                                                                             $$             0.0.0000         $$                N/A
                                                                                                                                                               N/A
                                                                                                                     ··-·-·---


       Be.      Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                Include alimony, spousal support, child support, maintenance, divorce


       Bd.
       Be.
                settlement, and property settlement.
                Unemployment compensation
                Social Security
                                                                                             Be.
                                                                                               8d.
                                                                                             Be.
                                                                                                           $$$          1,000.0.0000
                                                                                                                            0.00           $$$                 N/A
                                                                                                                                                               N/A
                                                                                                                                                               N/A
       Sf.     Other government assistance that you regularly receive
               Include cash assistance and the value (if known) of any non-cash assistance
               that you receive, such as food stamps (benefits under the Supplemental
               Nutrition Assistance Program) or housing subsidies.


       8g.
               Specify:
                Pension or retirement income
                                                           ·--·---·-
                                                                               --
                                                                                    --
                                                                                             Sf.
                                                                                               8g.
                                                                                                           $$      0.00 $$ -
                                                                                                                   0.00                              ----
                                                                                                                                                               N/A
                                                                                                                                                             ---
                                                                                                                                                               N/A
       8h.     Other monthly income. Specify:                                                  8h.+        $       0.00 $              +                       N/A


 9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.    f 1,ooo.oo[ L[$======�
 10.   Calculate monthly income. Add line 7 +line 9.                                     10.    1'$--2-,4-3-1.-4-,1 I t�;   I =1'-'$ ���2�,4�3�1.4- 1-,1
                                                                                                                                                       N/A


11.
       Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

       State all other regular contributions to the expenses that you list in Schedule J.
                                                                                                                                                --"
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
       other friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                 11.                           +$ 0.00
                                                                                                                                                                ----=-�


12.    Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
       Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
                                                                                                                                                       12.
                                                                                                                                                             �-
                                                                                                                                                              $��
       applies

                                                                                                                                                             Combined
                                                                                                                                                             monthly income
13.    Do you expect an increase or decrease within the year after you file this form?


                                                                                               -�-�=--=---��-=-�--------=-�-.:__-- - - --�J
       •         No.
       0         Yes. Explain:    L�----=----=---=---� -                                _·-_

                                                                                                                                  - - -




Official Form 1 061                                                       Schedule 1: Your Income                                                                    page 2
            Case 2:19-bk-57676                Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                                 Desc Main
                                                          Document      Page 34 of 50



  F1ll1n   th1s mformat1on to 1dent1fy your case

  Debtor    1            Valerie A-=c=_:::.=-c
                        _c_=-c�:__:_ Easter__ _____ __ ___                         __ __
                                                                                        � __          _              Check if this is:

                                                                                                                       D        An amended filing
  Debtor    2                                                                                                          D        A supplement showing postpetition chapter
  (Spouse, if filing)                                                                                                           13 expenses as of the following date:

  United States Bankruptcy Court for the: SOUTHERN D
                                                   ISTRICT
                                                         _
                                                         O _
                                                           F_O_HO
                                                               I_                  ________
                                                                                                                                MM/DD/YYYY

  Case number
  (If known)




  Official Form 1 06J
  Schedule J: Your Expenses                                                                                                              12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.
 ldl        Describe Your Household
  1. Is this a joint case?
           • No. Go to line 2.
           D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor 2 must fileOfficialForm 1 06J-2, Expenses for Separate Household of Debtor 2.
  2.    Do you have dependents? D No
        Do not list Debtor 1 and                   Fill out this information for     Dependent's relationship to                   Dependent's        Does dependent
                                         • Yes.
        Debtor 2.                                  each dependent... ..              Debtor 1 or Debtor 2                          age                live with you?
                                                                                     �mw,,�,.MJ�!l!•t••   �.�'�itJfMIJBtJtt :�:   -�...,..Q...       lti!lt ••til II !!!ill!�

        Do not state the                                                                                                                              D No
        dependents names.                                                             Daughter                                     5                  • Yes
                                                                                                                                                      D No
                                                                                      Daughter                                     8                  • Yes
                                                                                                                                                      D No
                                                                                                                                                      D Yes
                                                                                                                                                      D No
                                                                                                                                                      D Yes
  3.    Do your expenses include               • No
        expenses of people other than
        yourself and your dependents?          D Yes

 tpt        Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
  Include expenses paid for with non-cash government assistance if you know
  the value of such assistance and have included it on Schedule 1: Your Income
  (Official Form 1 061.)                                                                                                                Your expenses

 4.     The rental or home ownership expenses for your residence. Include first mortgage
        payments and any rent for the ground or lot.                                                                   4.   $                               400.00

        If not included in line 4:
        4a.      Real estate taxes                                                                                   4a. $                                      0.00
                                                                                                                                                       -------


        4b.      Property, homeowner's, or renter's insurance                                                        4b. $                                      0.00
        4c.      Home maintenance, repair, and upkeep expenses                                                       4c. $                                      0.00
        4d.      Homeowner's association or condominium dues                                                         4d. $                                      0.00
  5.    Additional mortgage payments for your residence, such as home equity loans                                    5. $                                      0.00




       Form 1 06J
Official                                                             Schedule J: Your Expenses                                                                                  page 1
        Case 2:19-bk-57676                      Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                                                          Desc Main
                                                           Document      Page 35 of 50


 Debtor 1      Valerie A Easter                                                                         Case number (if known)


 6.    Utilities:
       6a.     Electricity, heat, natural gas                                                                 6a.                   $                                 200.00
       6b.     Water, sewer, garbage collection                                                               6b.                   $                                  60.00
       6c.     Telephone, cell phone, Internet, satellite, and cable services                                 6c. $                                                   200.00
       6d.         Other. Specify:                                                           ----             6d. $                                                     0.00
                                                                                             ·
                                                                                                                                                ---        -------
                                                                                                                                                                -  --


                                                                                     --··-
                                                                            ---

 7.                                                                                                            7. $
                                                                                                                                                      --
       Food and housekeeping supplies                        ·-·-
                                                                                                                                                                      500.00
 8.    Childcare and children's education costs                                                                8. $                                                   160.00
                                                                       ---·
 9.    Clothing, laundry, and dry cleaning                                                                     9. $                                                  100.00
 10.   Personal care products and services                                                                    10.                   $                                 100.00
 11.   Medical and dental expenses                                                                            11.               $                                      75.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
       Do not include car payments.                                                                           12.               $                                    400.00
 13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13.               $                                       0.00
 14.   Charitable contributions and religious donations                                                       14.               $                                       0.00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a.        Life insurance                                                                            15a.           $                                           0.00
       15b.        Health insurance                                                                          15b.               $                                       0.00
       15c.        Vehicle insurance                                                                         15c.               $                                    100.00
       15d.        Other insurance. Specify:                                                                 15d.           $                                           0.00
 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                               16.           $                                           0.00
                      �--�--------�------------
 17.   Installment or lease payments:
       17a. Car payments for Vehicle 1                                                                       17a.   .           $                                       0.00
       17b.        Car payments for Vehicle 2                                                                17b.           $                                        375.00
       17c.        Other. Specify:                                                                           17c.           $                                           0.00
       17d.        Other. Specify:                                                                          17d.            $                                           0.00
 18.
                                     ----------------�--------------�-------------
       Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                        18.           $                                           0.00
 19.   Other payments you make to support others who do not live with you.                                                  $                                           0.00
       Specify:                                                                                               19.
 20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule 1: Your Income.
       20a.  Mortgages on other property                                                    20a. $                                                                      0.00
       20b.        Real estate taxes                                                                        20b.            $                                           0.00
       20c.        Property, homeowner's, or renter's insurance                                              20c.       $                                               0.00
       20d.    Maintenance, repair, and upkeep expenses                                                     20d.        $                                               0.00
       20e.    Homeowner's association or condominium dues                                                  20e.        $                                               0.00
21.    Other: Specify:                                                                                        21.       +$                                              0.00
                                                   --




                                                                                                                                                                     �j
                                                ---   ·------·---

22.    Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                                                     $       _____         ____O
                                                                                                                                                                  __b[T .OO
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                                 $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                                                      $                    2,670.00

23.    Calculate your monthly net income.
       23a.    Copy line 12     (your combined monthly income)    from Schedule I.                          23a.    $                 2,431.41
       23b.    Copy your monthly expenses from line 22c above.                                              23b.    -$                2,670.00
                                                                                                                    r---======= ====
                                                                                                                                  =  =====
       23c.    Subtract your monthly expenses from your monthly income.
               The result is your monthly net income.                                                       23c.    ..._$           ______________                  -238.59    I
24.    Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
       modification to the terms of your mortgage?

       •     No.
                                          ---
       DYes.                 �--he--re-
                                      :
                                      _ ·
                                        ·           =·-_=          _   =·-_
                                                                         ---
                                                                                = =��====-=--=-==-=-=--=-===-::=]
                                                -




Official Form 106J                                                   Schedule J: Your Expenses                                                                                     page 2
                 Case 2:19-bk-57676                     Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                         Desc Main
                                                                    Document      Page 36 of 50




 Ftll in thts informatton to tdentify your case·

 Debtor 1                 Valerie A Easter
                          First Name                        Middle Name             Last Name

 Debtor 2
 (Spouse if. filing)      First Name                        Middle Name             Las! Name


 United States Bankruptcy Court for the:             SOUTHERN DISTRICT OF OHIO


 Case number
 (if known)                                                                                                                      0    Check if this is an
                                                                                                                                      amended filing




Official Form 1 06Dec

Declaration About an Individual Debtor's Schedules                                                                                                          12/15


If two married people are filing together, both are equally responsible for supplying correct information.


You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both.18 U.S.C. §§ 152,1341,1519, and 3571.




                   Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


        •       No

        0       Yes. Name of person                                                                            Attach Bankruptcy Petition Preparer's Notice,
                                           ------                                                              Declaration, and Signature (Official Form 119)




                                                                                   X
                                                                                       Signature of Debtor 2



                                                                                       Date




Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Besl Case, LLC- www.bestcase.com                                                                              Besl Case Bankruptcy
                       Case 2:19-bk-57676                  Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                                   Desc Main
                                                                      Document      Page 37 of 50




 Fill in th1s information to ident1fy your case


 Debtor 1                  Valerie A Easter
                           First Name                       Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                   Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO


 Case number
 (if known)
                                                                                                                                           0 Check if this is an
                                                                                                                                              amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

I@IM Give Details About Your Marital Status and Where You Lived Before
1.     What is your current marital status?


       0       Married

       •       Not married


2.     During the last 3 years, have you lived anywhere other than where you live now?


       •      No
       0       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.


        Debtor 1 Prior Address:                                  Oates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

       •      No
       0      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1 06H).


                Explain the Sources of Your Income


4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1 .


       0      No

       •      Yes. Fill in the details.


                                                   Debtor 1                                                        Debtor 2

                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

From January 1 of current year until                                                            $42,199.53         0 Wages, commissions,
                                                   • Wages, commissions,
the date you filed for bankruptcy:                                                                                 bonuses, tips
                                                   bonuses, tips

                                                   0 Operating a business                                          0 Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page   1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 2:19-bk-57676                        Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                   Desc Main
                                                                     Document      Page 38 of 50
 Debtor 1      Valerie A Easter                                                                             Case number (if known)




                                                   Debtor 1                                                        Debtor 2

                                                   Sources of income                 Gross income                  Sources of income                Gross income
                                                   Check all that apply.             (before deductions and        Check all that apply.            (before deductions
                                                                                     exclusions)                                                    and exclusions)

 For last calendar year:                           •   Wages, commissions,                       $66,775.00        D   Wages, commissions,
 (January 1 to December 31, 2018)                                                                                  bonuses, tips
                                                   bonuses, tips

                                                   D   Operating a business                                        D   Operating a business



 For the calendar year before that:                •   Wages, commissions,                       $50,000.00        D   Wages, commissions,
 (January 1 to December 31, 2017)                                                                                  bonuses, tips
                                                   bonuses, tips

                                                   D   Operating a business                                        D   Operating a business




5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.


      0     No

      •     Yes. Fill in the details.


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                 Gross income from             Sources of income                Gross income
                                                   Describe below.                   each source                   Describe below.                  (before deductions
                                                                                     (before deductions and                                         and exclusions)
                                                                                     exclusions)

 From January 1 of current year until              Child Support                               $100,000.00
 the date you filed for bankruptcy:


 For last calendar year:                           Child Support                                 $12,000.00
 (January 1 to December 31, 2018)


 For the calendar year before that:                Child Support                                 $12,000.00
 (January 1 to December 31, 2017)



lilfflM List Certain Payments You Made Before You Filed for Bankruptcy
6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D     No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C.                    §   101 (8) as "incurred by an
                    individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                     D   No.       Go to line 7.
                     D   Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                not include payments to an attorney for this bankruptcy case.
                     *Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

      •     Yes.    Debtor 1 or Debtor 2 or both have primarily consumer debts.
                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?


                     •   No.      Go to line 7.

                     D   Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                  include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                  attorney for this bankruptcy case.



       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                       paid            still owe



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase com                                                                                        Best Case Bankruptcy
                 Case 2:19-bk-57676                      Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                                  Desc Main
                                                                    Document      Page 39 of 50
 Debtor 1     Valerie A Easter                                                                            Case number (if known)




7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.


      •     No
      D     Yes. List all payments to an insider.

       Insider's Name and Address                               Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                    paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.


      •     No
      D     Yes. List all payments to an insider

       Insider's Name and Address                               Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                    paid            still owe       Include creditor's name


I@IM Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.


      •     No
      D     Yes. Fill in the details.

       Case title                                               Nature of the case         Court or agency                          Status of the case
       Case number

10.   Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.


      •     No. Go to line 11.
      D     Yes. Fill in the information below.

       Creditor Name and Address                                Describe the Property                                        Date                        Value of the
                                                                                                                                                            property
                                                                Explain what happened

11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
      •     No
      D     Yes. Fill in the details.

       Creditor Name and Address                                Describe the action the creditor took                        Date action was                Amount
                                                                                                                             taken

12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
      court-appointed receiver, a custodian, or another official?

      •     No
      D     Yes


li!fflJW List Certain Gifts and Contributions
13.   Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      •     No
      D     Yes. Fill in the details for each gift.

       Gifts with a total value of more than $600                   Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                            the gifts

       Person to Whom You Gave the Gift and
       Address:


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase com                                                                                   Best Case Bankruptcy
                  Case 2:19-bk-57676                     Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                  Desc Main
                                                                     Document      Page 40 of 50
 Debtor 1         Valerie A Easter                                                                          Case number (if known)




14.    Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than                   $600   to any charity?

       •       No

       D       Yes. Fill in the details for each gift or contribution.

           Gifts or contributions to charities that total            Describe what you contributed                            Dates you                            Value
           more than $600                                                                                                     contributed
           Charity's Name
           Address (Number, Street, City, State and ZIP Code)

I@I.A List Certain Losses
15.    Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
       or gambling?


       •        No
       D       Yes. Fill in the details.

           Describe the property you lost and               Describe any insurance coverage for the loss                      Date of your         Value of property
           how the loss occurred                                                                                              loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of   Schedule AlB: Property.

I@IM List Certain Payments or Transfers
16.    Within     1   year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
       consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.


       0        No

       •       Yes. Fill in the details.

           Person Who Was Paid                                       Description and value of any property                    Date payment                   Amount of
           Address                                                   transferred                                              or transfer was                 payment
           Email or website address                                                                                           made
           Person Who Made the Payment, if Not You

           Dollar Learning                                                                                                    11-2019                            $24.95




17.    Within     1   year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
       promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.


       •        No
       D       Yes. Fill in the details.

           Person Who Was Paid                                       Description and value of any property                    Date payment                   Amount of
           Address                                                   transferred                                              or transfer was                 payment
                                                                                                                              made

18.    Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
       transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
       include gifts and transfers that you have already listed on this statement.
       •       No
       D       Yes. Fill in the details.

           Person Who Received Transfer                              Description and value of                   Describe any property or          Date transfer was
           Address                                                   property transferred                       payments received or debts        made
                                                                                                                paid in exchange
           Person's relationship to you


19.   Within      10 years before     you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? (These are often called           asset-protection devices.)
       •       No
       D       Yes. Fill in the details.

           Name of trust                                             Description and value of the property transferred                            Date Transfer was
                                                                                                                                                  made


Official   Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page   4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-57676                       Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                               Desc Main
                                                                    Document      Page 41 of 50
 Debtor 1      Valerie A Easter                                                                               Case number (if known)




l¥tlfii:M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.   Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
      0     No
      •     Yes. Fill in the details.

       Name of Financial Institution and                        Last 4 digits of             Type of account or          Date account was          Last balance
       Address (Number, Street, City, State and ZIP             account number               instrument                  closed, sold,        before closing or
       Code)                                                                                                             moved, or                        transfer
                                                                                                                         transferred

       Chase                                                    XXXX-                         • Checking                 7-2019                           $10.00
       Columbus, OH
                                                                                              D   Savings
                                                                                              D   Money Market
                                                                                              D   Brokerage
                                                                                              D   Other



21.   Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
      cash, or other valuables?


      •     No
      D     Yes. Fill in the details.

       Name of Financial Institution                                Who else had access to it?                Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City,                                             have it?
                                                                    State and ZIP Code)

22.   Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?


      •     No
      D     Yes. Fill in the details.

       Name of Storage Facility                                     Who else has or had access                Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)           to it?                                                                     have it?
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)

l¥tlfiiM Identify Property You Hold or Control for Someone Else
23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


      •     No
      D     Yes. Fill in the details.

       Owner's Name                                                 Where is the property?                    Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                    Code)

l¥tlfilleM Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:


•     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
•     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
•     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case. LLC. www.bestcase.com                                                                               Best Case Bankruptcy
               Case 2:19-bk-57676                                  Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                 Desc Main
                                                                               Document      Page 42 of 50
 Debtor 1       Valerie A Easter                                                                                          Case number (If known)




24.    Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


       •     No
       D     Yes. Fill in the details.

        Name of site                                                           Governmental unit                             Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)                     Address (Number, Street, City, State and      know it
                                                                               ZIP Code)


25.    Have you notified any governmental unit of any release of hazardous material?


       •      No
       D     Yes. Fill in the details.

        Name of site                                                           Governmental unit                             Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)                     Address (Number, Street, City, State and      know it
                                                                               ZIP Code)


26.    Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


       •     No
       D     Yes. Fill in the details.

        Case Title                                                             Court or agency                            Nature of the case                   Status of the
        Case Number                                                            Name                                                                            case
                                                                               Address (Number, Street, City,
                                                                               State and ZIP Code)

I@IIM Give Details About Your Business or Connections to Any Business
27.    Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

              D A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

              D A member of a limited liability company (LLC) or limited liability partnership (LLP)

              D A partner in a partnership

              D An officer, director, or managing executive of a corporation

              D An owner of at least 5% of the voting or equity securities of a corporation

       •     No. None of the above applies. Go to Part 12.

       D     Yes. Check all that apply above and fill in the details below for each business.

        Business Name                                                      Describe the nature of the business                Employer Identification number
        Address                                                                                                               Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)                         Name of accountant or bookkeeper
                                                                                                                              Dates business existed

28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.


       •     No
       D     Yes. Fill in the details below.

       Name                                                                Date Issued
       Address
       (Number, Street, City, State and ZIP Code)




Official Form 107                                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c)   1996-2019   Best Case. LLC   -   www   bestcase.com                                                                                    Best Case Bankruptcy
               Case 2:19-bk-57676                        Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                          Desc Main
                                                                     Document      Page 43 of 50
 Debtor 1      Valerie A Easter                                                                             Case number (it known)




l@lfW Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankrup y case c result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18U.SC. §1 ,1341 5 9.....a.J 3571.



 Vale ie                                                                 Signature of Debtor 2



 ::·'":j i(i'-?I7JJ I �                                                  D•te

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form1 07)?
• No
0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
• No
0 Yes. Name of Person          ___.      Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 7
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                 Case 2:19-bk-57676                      Doc 1        Filed 11/27/19 Entered 11/27/19 15:58:42                                                    Desc Main
                                                                     Document      Page 44 of 50


 Filltn thts 1nformat1on to 1dent1fy your case                                                             Check o,1e box O" y      as     d1tectec1   1'1   th s foc�'l a, a n   Form
                                                                                                           122A� 1 Supp
 Debtor 1              Valerie A Easter

 Debtor 2                                                                                                       • 1. There is no presumption of abuse
 (Spouse, if filing)

                                                                                                                D 2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:             Southern District of Ohio
                                                                                                                      applies will be made under Chapter 7 Means Test
                                                                                                                      Calculation (Official Form 122A-2).
 Case number
 (�known)
                                                                                                                D 3. The Means Test does not apply now because of
                                                                                                                      qualified military service but it could apply later.

                                                                                                                D Check if this is an amended filing

Official Form 122A                        -   1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                                       10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under§ 707{b)(2) (Official Form 122A-1Supp) with this form.

                   Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
        • Not married. Fill out Column A, lines 2-11.
        D Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
        D Married and your spouse is NOT filing with you. You and your spouse are:
            D Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
            D Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101 (1 OA). For example. if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example. if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line. write $0 in the space.

                                                                                                                ColumnA                       Column B
                                                                                                                Debtor 1                      Debtor 2 or
                                                                                                                                              non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
        payroll deductions).                                                                                    $     _  3_4, _0_2_.0_0_      $
                                                                                                                    __
                                                                                                                                                  -------

   3.   Alimony and maintenance payments. Do not include payments from a spouse if
        Column B is filled in.                                                                                  $        1,000.00             $
                                                                                                                    -------

  4.    All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates. In clude reg u l a r c ontributions from a spouse only if Column B is not
        filled in. Do not include payments you listed on line 3.                                                      _.00
                                                                                                                $ ____0                       $
                                                                                                                                                  -------
                                                                                                                       __ _
  5.    Net income from operating a business, profession, or farm
                                                                                       Debtor 1

        Gross receipts (before all deductions)                            $         0.00
                                                                              ---:----c-c:-
        Ordinary and necessary operating expenses                        -$        0.00
                                                                              ---::---::-::-
        Net monthly income from a business, profession, or farm $                  0.00        Copy here   ->   $              0.00           $
                                                                                                                    -------

  6.    Net income from rental and other real property
                                                                                      Debtor 1

        Gross receipts (before all deductions)                            $        0.00
                                                                              ----

        Ordinary and necessary operating expenses                        -$        0.00
        Net monthly income from rental or other real property            $         0.00        Copy here   ->   $              0.00           $
                                                                                                                    --�-·---                      ·---·---




                                                                                                                $              0.00           $
  7.    Interest, dividends, and royalties                                                                          -------




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                                        page 1
Software Copyright (c) 1996�2019 Best Case, LLC � www bestcase.com                                                                                                      Best Case Bankruptcy
                Case 2:19-bk-57676                      Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                                            Desc Main
                                                                   Document      Page 45 of 50

 Debtor 1     Valerie A Easter                                                                          Case number (if known)




                                                                                                    Column A                               Column 8



                                                                                                                                           $ ------
                                                                                                    Debtor 1                               Debtor 2 or
                                                                                                                                           non-filing spouse

  8.   Unemployment compensation                                                                    $                  0.00
                                                                                                                      .:::.:...
                                                                                                                           .::...: .::._




                                                                   $$
                                                                                                        ____



       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
            For you                                                                   0.00
            For your spouse ..

  9.   Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or




                                                                                                    $
       disability, or death of a member of the uniformed services. If you received any retired
       pay paid under chapter 61 of title 10, then include that pay only to the extent that it
       does not exceed the amount of retired pay to which you would otherwise be entitled
       if retired under any provision of title 10 other than chapter 61 of that title.                  _____0 .0
                                                                                                                _ _0_                      $   ------
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments
       received as a victim of a war crime, a crime against humanity, or international or
       domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or



                                                                                                   $$                                      $
       disability, or death of a member of the uniformed services. If necessary, list other
       sources on a separate page and put the total below.

                                                                                                                       0.00


                                                                                               +   $                   0.00
                                                                                                                                           $
                                                                                                                                           $




                                                                                          js                           $
                  Total amounts from separate pages, if any.                                                           0.00




                                                                                                                    11                                 It��
   11. Calculate your total current monthly income. Add lines 2 through 10 for
       each column. Then add the total for Column A to the total for Column B.                     4,402.00


                                                                                                                                                             Total current monthly
                                                                                                                                                             income


                Determine Whether the Means Test Applies to You




                                                                                                                                                        1$                           1
  12. Calculate your current monthly income for the year. Follow these steps:

       12a. Copy your total current monthly income from line 11..                                             Copy line 11 here=>                                     4,402.00




                                                                                                                                                        1$
              Multiply by 12 (the number of months in a year)                                                                                                 X 12

       12b. The result is your annual income for this part of the form


  13. Calculate the median family income that applies to you. Follow these steps:
                                                                                                                                                 12b.             52,824.00

                                                                                                                                                                                     I
       Fill in the state in which you live.
                                                                    I      OH
                                                                                      I
                                                                    I                 )
                                                                                                                                                        8
       Fill in the number of people in your household.                      3



                                                                                                                                                                                     I
       Fill in the median family income for your state and size of household.                                                                    13.                   .260.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk's office.

  14. How do the lines compare?

       14a.     •     Line 12b is less than or equal to line 13. On the top of page 1, check box 1,     There is no presumption of abuse.
                      Go to Part 3.
       14b.     D     Line 12b is more than line 13. On the top of page 1, check box 2,   The presumf+lion of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.



                                                                                      on this statement and in any attachments is true and correct.


             x -::-:-c--
                    :- -"'-olr£----c:k"""


                      oo�� 7lT'it (ULq
                Valerie A Ea!!'lt�-....-
                s;g

        D•ffi

Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                 page 2
Software Copynght (c) 1996-2019 Best Case. LLC- www bestcase.com                                                                                                   Best Case Bankruptcy
                Case 2:19-bk-57676                                        Doc 1               Filed 11/27/19 Entered 11/27/19 15:58:42                                   Desc Main
                                                                                             Document      Page 46 of 50
 Debtor 1    Valerie A Easter                                                                                                                   Case number (11 known)


                 MM I DD I YYYY
              If you   checkedln
                               i e1 4a, do NOT fll
                                                i ou t or fil eForm122A-2.

L_ ______
             _lf�y_
                  ou
                   __
                       c_
                        h_e_ c_
                              k
                              _e      _ _ e_ 1 4
                                _d_ lin        _ _b�._ il_l o_ u_ t_F_or
                                                     f                   _ 1
                                                                       _ m          2
                                                                               _ _A_-
                                                                           _ _22     _ _an
                                                                                         _ _ d_fil_l e it _w_ it_h_t_his
                                                                                                     __                  _ o_r_m_ .
                                                                                                                       _ f            ____________________________________ ____
                                                                                                                                                                                                 ..




OfficialForm 122A-1                                                        Chapter 7 Statement of Your Current Monthly Income                                                         page 3
Software Copyright (c) 1996-2019 Best Case. LLC . www.bestcase com                                                                                                            Best Case Bankruptcy
               Case 2:19-bk-57676                        Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                    Desc Main
                                                                    Document      Page 47 of 50

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 201 0)



                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
         You are an individual filing for bankruptcy,
         and                                                                                       $75      administrative fee

         Your debts are primarily consumer debts.                                         +        $15      trustee surcharge
         Consumer debts are defined in 11 U.S.C.
         § 101 (8) as "incurred by an individual                                                  $335      total fee
         primarily for a personal, family, or
         household purpose."                                                              Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
         Chapter 7 - Liquidation                                                          be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.


        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                           income                                                         you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                         page 1

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                   Best Case Bankruptcy
                Case 2:19-bk-57676                        Doc 1      Filed 11/27/19 Entered 11/27/19 15:58:42                     Desc Main
                                                                    Document      Page 48 of 50



         most fines, penalties, forfeitures, and criminal                                 your income is more than the median income for your
         restitution obligations; and                                                     state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
         certain debts that are not listed in your bankruptcy                             administrator, or creditors can file a motion to dismiss
         papers.                                                                          your case under§ 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
         fraud or theft;                                                                  Code.


         fraud or defalcation while acting in breach of                                   If you are an individual filing for chapter 7 bankruptcy,
         fiduciary capacity;                                                              the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
         intentional injuries that you inflicted; and                                     of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
         death or personal injury caused by operating a                                   bankruptcy trustee sells or liquidates that you are
         motor vehicle, vessel, or aircraft while intoxicated                             entitled to, is called exempt property. Exemptions may
         from alcohol or drugs.                                                           enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A-1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.


 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A-2).
                                                                                                       $1,167     filing fee
 If your income is above the median for your state, you
 must file a second form -the Chapter 7 Means Test                                           +           $550     administrative fee
 Calculation (Official Form 122A-2). The calculations on
                                                                                                       $1,717     total fee
 the form- sometimes called the Means Test-deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                      Best Case Bankruptcy
                Case 2:19-bk-57676                       Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                    Desc Main
                                                                    Document      Page 49 of 50



             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                   $75      administrative fee                                          factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,


                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,


                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                   $75      administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and


                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3

Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                     Best Case Bankruptcy
               Case 2:19-bk-57676                        Doc 1       Filed 11/27/19 Entered 11/27/19 15:58:42                  Desc Main
                                                                    Document      Page 50 of 50

                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together-called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies


 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
         If you knowingly and fraudulently conceal assets
         or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
         of perjury-either orally or in writing-in                                        must complete a financial management instructional
         connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
         fined, imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                          course.
         All information you supply in connection with a
         bankruptcy case is subject to examination by the                                 You can obtain the list of agencies approved to provide
         Attorney General acting through the Office of the                                both the briefing and the instructional course from:
         U.S. Trustee, the Office of the U.S. Attorney, and                               http://justice.gov/ustleo/hapcpa/ccde/cc approved.html
         other offices and employees of the U.S.
         Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederaiCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101 ). To ensure                                    If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S. C.§ 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                          page4

Software Copyright (c) 1996-2019 Best Case. LLC- www.bestcase.com                                                                    Best Case Bankruptcy
